Holmes, J.
The instruction to the jury as to the period covered by the time of the complainant’s travail was a correct interpretation of the Pub. Sts. c. 85, § 16. The language of the section has not been construed very strictly. Tacey v. Noyes, 143 Mass. 449. See Long v. Dow, 17 N. H. 470; Rodimon v. Reding, 18 N. H. 431.
It has been decided in this Commonwealth that the child may be exhibited to the jury. We see no sufficient reason for reconsidering the decision, or for taking a distinction according to age. The youth of the child goes rather to the weight of the evidence. Finnegan v. Dugan, 14 Allen, 197. Gaunt v. State, 21 Vroom, 490, 493.
Exceptions overruled.